IN THE UNITED STATES DISTRICT COURT Fl L.

 

FOR THE DISTRICT OF MONTANA DEC 03 2019
BILLINGS DIVISION

AVENUE C APARTMENTS, LLC,
a Montana limited liability company,

Plaintiff,
vs.
THE CINCINNATI INSURANCE
COMPANY, a corporation; and
JOHN DOES 1-10,

Defendants.

 

 

Clerk, U S District Court
District Of Montana
Billings

CV 19-37-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

November 12, 2019. (Doc. 17.) The Magistrate recommended that the Court grant

the Cincinnati Insurance Company’s (Cincinnati) Motion to Dismiss (Doc. 5) as to

Count 3 and as to those claims in Count 2 based on Mont. Code Ann. § 33-18-201(2),

(3), (7), (8), (10)-(12), and (14). (Ud. at 12.) The Magistrate further recommended

the Court strike language from Count 2 that reads, “with such frequency as to

indicate a general business practice,” because a claim under the Unfair Trade

Practices Act (UTPA) does not require showing “a general business practice” as an

element. (/d.)
Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. No objections were filed. When neither party objects, this Court
reviews the Magistrate’s Findings and Recommendations for clear error. McDonnell
Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
Clear error exists if the Court is left with a “definite and firm conviction that a
mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.
2000).

After reviewing the Findings and Recommendation, this Court does not find
that the Magistrate committed clear error. An insured may only bring a cause of
action against an insurer under the UTPA for violations of § 33-18-201(1), (4)-(6),
(9), and (13). Section 33-18-242; see Mark Ibsen, Inc. v. Caring for Montanans,
Inc., 371 P.3d 446, 452 (Mont. 2016). An insured may not bring an action for bad
faith in connection with the handling of an insurance claim, despite ACA’s
arguments to the contrary. Section 33-18-243(3). Finally, Avenue C Apartments
(ACA) has agreed to strike the general business practice language from Count 2.
(Doc. 10 at 4.) Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 17) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:
1. Cincinnati’s Motion to Dismiss (Doc. 5) is GRANTED as to Count 3 and as
to those claims in Count 2 based on Mont. Code Ann. § 33-18-201(2), (3), (7),
(8), (10)-(12), and (14).

2. ACA’s allegation contained in Count 2 (Doc. 1, § 45), reading, “with such

frequency as to indicate a general business practice,” is STRICKEN.

. ott
DATED this a. day of December, 2019.

JUL
SUSAN P. WATTERS
United States District Judge
